Case 1:19-cv-02571-TWP-MJD Document 36 Filed 08/29/19 Page 1 of 5 PageID #: 157



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


 JAMES W. TURNEY-BOZELL,                             )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )      No. 1:19-cv-02571-TWP-MJD
                                                     )
 EQUIFAX INFORMATION SERVICES, LLC,                  )
 LITTON MORTGAGE, INC.,                              )
 JP MORGAN CHASE BANK, N.A.,                         )
                                                     )
                                Defendants.          )




                        MINUTE ENTRY FOR AUGUST 29, 2019
                    TELEPHONIC INITIAL PRETRIAL CONFERENCE
                    HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared by counsel for an Initial Pretrial Conference. The Court will

 approve the Case Management Plan, by separate order, with the changes to which the parties

 have agreed.

        This matter is scheduled for a telephonic status conference on Thursday, September 26,

 2019 at 11:30 a.m. (Eastern) to discuss case status. Counsel shall attend the status conference

 by calling the designated telephone number, to be provided by the Court via email generated by

 the Court’s ECF system.

        In addition, this matter is scheduled for a settlement conference on Wednesday,

 November 20, 2019 at 9:00 a.m. (Eastern), in Room 257, United States Courthouse, 46 East

 Ohio Street, Indianapolis, Indiana, before Magistrate Judge Mark J. Dinsmore.

        Unless excused by order of the court, clients or client representatives with complete
Case 1:19-cv-02571-TWP-MJD Document 36 Filed 08/29/19 Page 2 of 5 PageID #: 158



 authority to negotiate and communicate a settlement shall attend the settlement conference

 along with their counsel. This requires the presence of each party, or the authorized

 representative of each corporate, governmental, or other organizational entity. Any legal entity

 and/or any insurance company that is a party, or is contractually required to defend or indemnify

 any party, in whole or in part, must have a fully authorized settlement representative present at

 the conference. That representative must have final settlement authority to commit the company

 to pay, in the representative=s own discretion, the amount of plaintiff=s most recent demand, or in

 the case of the representative of an insurance company that is not a party, the total amount within

 any policy limits, if such amount is lower than the plaintiff=s most recent demand; such

 representative may not be counsel of record for a party in the matter. 1 The purpose of this

 requirement is to have in attendance a representative who has the authority to exercise discretion

 to settle the case during the settlement conference without consulting someone else who is not

 present.

          In addition, unless excused by written order of the court, every individual party, and an

 officer (President, Vice President, Treasurer, Secretary, CFO, CEO or COO) of every corporate

 entity that is a party, shall attend the settlement conference.

          No other persons are permitted to attend the settlement conference without leave of

 court.

          On or before five (5) business days before the settlement conference, the parties


 1
    A representative of a corporate party or an insurance company who has any predetermined limits upon the extent
 of their authority to resolve this matter fails to satisfy this requirement. The purpose of this requirement is to ensure
 that each legal entity and insurance company participating in the proceeding has present a representative who can
 listen to the arguments and other discussion which take place during the settlement conference and make a full and
 independent determination regarding the appropriate settlement value of the case without reference to any person or
 group of persons not present at the settlement conference and who can articulate the reasons for such determination
 to the Court based upon their sole and independent judgment.
Case 1:19-cv-02571-TWP-MJD Document 36 Filed 08/29/19 Page 3 of 5 PageID #: 159



 shall submit (not file) a confidential settlement statement setting forth a brief statement of:

 (1) relevant facts, including any key facts that the party believes are admitted or in dispute; (2)

 damages, including any applicable back pay, mitigation, compensatory and/or punitive damages,

 or any other special damages; (3) the existence of any applicable liens; and (4) any pending or

 anticipated dispositive or other substantive motions and citation to controlling precedent in

 support of their respective legal positions. The confidential settlement statement should not

 exceed five pages, and submission of exhibits should be kept to a minimum. Confidential

 settlement statements should be submitted via email to MJDinsmore@insd.uscourts.gov.

 There is no need to follow any email submission with a hard copy.

        No later than October 18, 2019, Plaintiff(s) shall serve a settlement demand on

 Defendant(s), which demand shall include a breakdown of any special damages sought by the

 Plaintiff(s), as well as a detailed explanation of the basis for any other amounts claimed in the

 demand (the “Demand”). The Demand should represent the actual initial good faith negotiating

 position of the Plaintiff(s) at the time it is made. No later than November 8, 2019,

 Defendant(s) shall serve a good faith response to the Demand. Such response should

 represent the actual initial good faith negotiating position of the Defendant(s) at the time it is

 made. The parties shall submit (not file) courtesy copies of their respective demand and

 response to the Court at the time of service. These should be emailed to the Magistrate

 Judge at MJDinsmore@insd.uscourts.gov.

        If, after the making of the demand and/or offer set forth above, an event occurs or

 information is discovered that materially alters the settlement position of any party, then a

 revised demand and/or offer shall be immediately proffered and any other confidential

 submissions to the Court that may be required in light of such altered settlement position(s) shall
Case 1:19-cv-02571-TWP-MJD Document 36 Filed 08/29/19 Page 4 of 5 PageID #: 160



 be immediately made.

        If there exist any liens or potential liens upon Plaintiff(s) potential recovery, Plaintiff(s)=

 counsel shall fully inform themselves of the nature and amount of all such liens and shall

 undertake to negotiate a resolution of such liens in advance of the settlement conference and

 shall make arrangements to be in telephonic communication with representatives of any such

 lienholders during the course of the settlement conference for the purpose of negotiating a final

 resolution of any such liens.

        Likewise, if there exists in the case any issue regarding the set-aside of certain funds from

 any recovery or any other issue that could affect the amount of money payable directly to the

 Plaintiff as a result of the settlement, the parties will address such issue in advance of the

 settlement conference and, to the extent possible, either reach an agreed resolution of such issue

 or develop a plan whereby the resolution of such issue may be achieved.

        The parties are instructed to jointly prepare and submit (not file) a draft settlement

 agreement, noting any disagreement by the parties. The agreement in question should represent,

 to the extent possible in the circumstances, the final written agreement intended by the parties to

 resolve the case and should contain all material provisions that any party believes should be

 contained within such document, such that the settlement agreement proposed can be executed in

 full and final settlement of the matter at the successful conclusion of the settlement conference.

 The draft settlement agreement shall be emailed to the Magistrate Judge in Word format

 at MJDinsmore@insd.uscourts.gov no later than five (5) business days before the

 settlement conference.

        A request to vacate or continue the settlement conference must be made by motion filed

 with the court no later than September 6, 2019, except in exigent circumstances. These
Case 1:19-cv-02571-TWP-MJD Document 36 Filed 08/29/19 Page 5 of 5 PageID #: 161



 motions will be granted only for good cause.

        Failure to comply with any of the provisions in this Order may result in sanctions.



        Dated: 29 AUG 2019




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.
